PER CURIAM.
In 1989, Petitioner pleaded guilty in state court to dealing over 650 grams of cocaine in violation of Mich. Comp. Laws § 333.7401(2)(a)(i). At the time of his conviction, § 333.7401(2)(a)(i) provided for a mandatory term of life imprisonment without parole. After exhausting his state *447remedies, Petitioner filed this habeas petition under 28 U.S.C. § 2254, claiming that he was denied effective assistance of counsel when his trial attorney advised him to plead guilty to an offense which carried a mandatory minimum penalty of non-parolable life sentence without receiving any consideration, and that he was denied due process of law where he pled guilty after being advised that his sentence was mandatory but without being advised that his life sentence was non-parolable.
The district court denied the petition on December 6,1999, holding that Petitioner’s state counsel’s representation did not fall below an objective level of reasonableness. The district court thereafter granted a certificate of appealability on the two aforementioned issues.
Upon review of the parties’ brief and applicable law, we hold that the district court properly denied the petition for writ of habeas corpus for all the reasons stated in its opinion dated December 6, 1999. The judgment of the district court is AFFIRMED.